 4:19-cv-03024-JMG-CRZ Doc # 57 Filed: 06/16/20 Page 1 of 1 - Page ID # 935


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

KELLY L. SMITH,

                  Plaintiff,                           4:19-CV-3024

vs.                                                       ORDER

CATHLEEN H. ALLEN, et al.,

                  Defendants.


      IT IS ORDERED:


      1.   The plaintiff's motion to extend (filing 56) is granted.


      2.   Both excusable neglect and good cause for an extension of
           time having been shown, pursuant to Fed. R. App. P.
           4(a)(5)(A), the plaintiff may file a notice of appeal on or
           before July 13, 2020.


      3.   Pursuant to Fed. R. App. P. 4(a)(5)(C), no further extension
           may be granted.


      Dated this 16th day of June, 2020.


                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
